EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chethan Srinivasa on 2/11/2022.

The application has been amended as follows: 

1.  (Currently Amended) A method comprising:
(a)	detecting, by a server, an event from [[in]] a calendar application corresponding to a meeting that includes a plurality of participants for the event;
(b)	generating, automatically by the server based at least in part on the event from the calendar application, a template for the event, the template including a first action, the first action associated with a first content item to be provided for the event responsive to executing the first action, wherein the first content item is not included in the event prior to the generating; 
(c)	creating, by the server based on the template, a folder to store one or more content items to be associated with the event; 
(d)	establishing, by the server, a channel communicatively connecting each device of a plurality of devices corresponding to the plurality of participants with the folder, and wherein the channel provides shared access to the folder for each device of the plurality of devices;
(e)	receiving, by the server, via the channel the first content item at the folder responsive to at least one device of the plurality of devices executing the first action; and 
(f)	identifying and providing, by the server based at least in part on the event, a second action to the plurality of devices through the channel, the second action not included with the template for the event and associated with a second content item to be provided for the event responsive to executing the second action, wherein the first action and the second action are executed prior to occurrence of the event.

2.  (Currently Amended) The method of claim 1, wherein (a) further comprises:
receiving, by the server, a request for the event through a client application executing on a first device of [[a]] the plurality of devices, the request including a type of event and the plurality of participants for the event.  

3.  (Original) The method of claim 1, wherein (b) further comprises:
determining, by the server, a first set of actions from a plurality of actions for the event based on the template and a type of event, each action of the plurality of actions corresponding to at least one content item of a plurality of content items to be generated by one or more participants from the plurality of participants. 

4.  (Original) The method of claim 1, further comprising: 
selecting, by the server, at least one device of the plurality of devices to assign the first action; and 
providing, by the server through the channel, the first action to the at least one device of the plurality of devices.  

5.  (Original) The method of claim 1, further comprising:
connecting, by the server and through the channel, at least one desktop session executing on each device of the plurality of devices with the folder, wherein at least one client application on each device of the plurality of devices provides the at least one desktop session for the respective device of the plurality of devices.  

6.  (Original) The method of claim 5, further comprising:
synchronizing, by the server, the at least one desktop session on each device of the plurality of devices with the channel, wherein one or more memory locations associated with the at least one desktop session on each device of the plurality of devices is connected with the channel to provide data to the folder through the channel.  

7.  (Original) The method of claim 1, further comprising:
generating, by the server, a notification for each device of the plurality of devices through the channel responsive to receiving, at the folder and through the channel, the one or more content items for the event, the notification indicating the one or more content items are complete and the respective one or more devices of the plurality of devices that provided the one or more content items.  

8.  (Original) The method of claim 1, wherein (f) further comprises:
comparing, by the server, the first content item to the template for the event; and
determining, by the server, a set of content items for the event based on a difference between the first content item and the template.

9.  (Currently Amended) The method of claim 1, further comprising:
determining, by the server, one or more access policies for the event, each of the one or more access policies corresponding to a level of access to a plurality of content items for the event.  

10.  (Currently Amended) The method of claim 9, further comprising:
assigning, by the server, a first group of devices of the plurality of devices a first level of the access to the folder; and 
assigning, by the server, a second group of devices of the plurality of devices a second level of the access to the folder, the second level of the access different from the first level of the access.  

11.  (Original) The method of claim 1, further comprising:
dynamically updating, by the server, the template for the event responsive to execution of the event, wherein updating includes modifying at least one action of one or more of actions associated with the template.  

12.  (Currently Amended) A system comprising:
a server comprising one or more processors coupled to a memory, the server configured to:
detect an event from [[in]] a calendar application corresponding to a meeting that includes a plurality of participants for the event;
generate, automatically based on the event from the calendar application, a template for the event, the template including a first action, the first action associated with a first content item to be provided for the event responsive to executing the first action, wherein the first content item is not included in the event prior to the generation; 
create, based on the template, a folder to store one or more content items to be associated with the event; 
establish a channel communicatively connecting each device of a plurality of devices corresponding to the plurality of participants with the folder; and wherein the channel provides shared access to the folder for each device of the plurality of devices;
receive, via the channel, the first content item at the folder responsive to at least one device of the plurality of devices executing the first action; and 
receipt of the first content item at the folder, identify and provide, based at least in part on the template, a second action to the plurality of devices through the channel, the second action not included with the template for the event and associated with a second content item to be provided for the event responsive to executing the second action, wherein the first action and the second action are executed prior to occurrence of the event.  

13.  (Currently Amended) The system of claim 12, wherein the server is further configured to: 
receive a request for the event through a client application executing on a first device of [[a]] the plurality of devices, the request including a type of event and the plurality of participants for the event.  

14.  (Original) The system of claim 12, wherein the server is further configured to: 
determine a first set of actions from a plurality of actions for the event based on the template and a type of event, each action of the plurality of actions corresponding to at least one content item of a plurality of content items to be generated by one or more participants from the plurality of participants. 

15.  (Original) The system of claim 12, wherein the server is further configured to: 
select at least one device of the plurality of devices to assign the first action; and 
provide, through the channel, the first action to the at least one device of the plurality of devices.  

16.  (Original) The system of claim 12, wherein the server is further configured to: 
connect, through the channel, at least one desktop session executing on each device of the plurality of devices with the folder, wherein at least one client application on each device of the plurality of devices provides the at least one desktop session for the respective device of the plurality of devices; and 
synchronize the at least one desktop session on each device of the plurality of devices with the channel, wherein one or more memory locations associated with the at least one desktop session on each device of the plurality of devices is connected with the channel to provide data to the folder through the channel. 
 
17.  (Original) The system of claim 12, wherein the server is further configured to: 
generate a notification for each device of the plurality of devices through the channel responsive to receiving, at the folder and through the channel, the one or more content items for the event, the notification indicating the one or more content items are complete and the respective one or more devices of the plurality of devices that provided the one or more content items.  

18.  (Original) The system of claim 12, wherein the server is further configured to: 
compare the first content item to the template for the event; and
determine a set of content items for the event based on a difference between the first content item and the template.   

19.  (Currently Amended) The system of claim 12, wherein the server is further configured to: 
determine one or more access policies for the event, each of the one or more access policies corresponding to a level of access to a plurality of content items for the event; [[.]]
assign a first group of devices of the plurality of devices a first level of the access to the folder; and 
assign a second group of devices of the plurality of devices a second level of the access to the folder, the second level of the access different from the first level of the access.  

20.  (Original) The system of claim 12, wherein the server is further configured to: 
	dynamically update the template for the event responsive to execution of the event, wherein updating includes modifying at least one action of a plurality of actions associated with the template.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 12, the closest prior art of record, as applied in the Office Action mailed 11/8/2021 (Baldwin in view of Zhang and Bastide) fails to fairly teach or suggest the amended details with regard to the template and the second action, where the template is automatically generated based on the calendar event and provides for a first action that is not included in the calendar event, creates a folder to store content items to be associated with the event, where the actions of the template are to be performed prior to the event.  Further, the prior art of record does not fairly teach or suggest that the second action is identified in part based on the template but is not included in the template, and thus would go beyond being part of a sequence of actions of a template to be completed before the event.  No other prior art of record fairly teaches or suggests these details, in view of the instant claims, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444